STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

CAMSOFT          DATA     SYSTEMS,         INC.                                           NO.     2022          CW    0320

VERSUS


SOUTHERN          ELECTRONICS            SUPPLY,
INC.    AND       ACTIVE        SOLUTIONS,
LLC                                                                                             JULY        5,       2022




In    Re:          MMR     Group,         Inc.,         MMR       Offshore         Services,           Inc.          and     MMR

                   Constructors,                 Inc.       d/ b/ a     MMR       Communications,                applying
                   for     supervisory               writs,           19th    Judicial           District             Court,

                   Parish          of   East     Baton        Rouge,        No.    582741.




BEFORE:            McCLENDON,            WELCH,         AND    HESTER,        JJ.


        WRIT           GRANTED          WITH     ORDER.           The     district         court'      s    March            10,
2022        judgment,           denying        defendants/ relators,                     MMR    Group,           Inc.        MMR

Offshore           Services,             Inc.,      and       MMR       Constructors             Inc.       d/ b/ a          MMR

Communications',                   Motion        for    Partial         Summary          Judgment          is    vacated.
As     instructed             by      this     court         in     CamSoft        Data        Systems,              Inc.     v.


Southern          Electronics             Supply,           Inc.,       2019- 0733 (       La.     App.          1st        Cir.

7/ 2/ 19),        2019      WL        2865361 (        unpublished),               and    in     connection                 with

CamSoft          Data     Systems,           Inc.      v.    Southern Electronics                   Supply,            Inc.,

2022        CW    0321,       issued       this        same       date,      the    matter        is       remanded           to
the     district           court         to      consider           the      merits        of    the        referenced

motion           for    partial          summary            judgment          in    connection             with        their

analysis          of      the      admissibility              of      the    expert       opinions              of    Chetan

Sharma,          Stephen        Dell,      and      Michael         Kaplan.


                                                              JEW

                                                              CHH


        McClendon,              J.,     concurs.




COURT       OF    APPEAL,          FIRST      CIRCUIT




       DEPUTY          CLERK       OF   COURT
                 FOR    THE     COURT